Citation Nr: 0011249	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-15 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral strain with degenerative joint disease, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased rating for postoperative 
right knee with degenerative joint disease, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased rating for postoperative 
right knee with laxity, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's chronic lumbosacral strain with 
degenerative joint disease is currently manifested by 
degenerative arthritis with limitation of forward flexion, 
but not by intervertebral disc syndrome, ankylosis, or 
residuals of fractured vertebrae.

2.  The veteran's right knee postoperative residuals, with 
degenerative joint disease, is currently manifested by 
degenerative joint disease and subluxation or lateral 
instability, but not recurrent locking, flexion limited to 60 
degrees or less, or extension limited to 5 degrees or more.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating for 
chronic lumbosacral strain with degenerative joint disease, 
currently rated as 20 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5010-5003, 5295 
(1999).

2.  The criteria for an increased rating for postoperative 
right knee with degenerative joint disease, currently rated 
as 10 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5003 (1999).

3.  The criteria for an increased rating for postoperative 
right knee with laxity, currently rated as 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran's increased rating 
claims were remanded by the Board in May 1997 for issuance of 
a statement of the case as to a claim of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), for medical 
treatment records, for Post Office employment termination 
records, for VA examinations of the veteran, and for 
adjudication by the RO of the issues currently on appeal 
together with the inextricably intertwined TDIU claim.  In 
July 1998 the RO granted non-permanent TDIU, and in September 
1999 granted permanent TDIU.  All other development of the 
veteran's currently appealed issues having been successfully 
completed, the veteran's appeal has been returned to the 
Board for adjudication.

The Board finds the veteran's increased rating claims well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented claims which are 
not inherently implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

I.  Chronic lumbosacral strain with degenerative joint 
disease

Private and VA medical records from March 1992 through April 
1999 have been reviewed.  See Francisco, supra.

A June 1997 private treatment report indicates that the L4-5 
region was very sensitive, as was the left buttocks region.  
Range of motion at the waist was extremely limited, due to 
grabbing spasm and pain.  Straight leg raising bilaterally 
was positive at about 15 degrees, with the left causing more 
discomfort.  Sciatic stretch was not attempted, due to pain.  
The assessment was acute back pain/spasm.

A November 1997 VA treatment record noted that the veteran 
was satisfied with his pain management, and reported that the 
pain is relieved with rest and pain medications, including 
Percocet.

A March 1998 VA treatment report, which indicated the veteran 
was obese, also noted the veteran still had back pain, but 
with no neurological deficit.

A March 1999 VA X-ray report of the lumbar spine revealed 
that the vertebral body heights, disc spaces, and alignment 
were well maintained.  The sacroiliac joints were found to be 
patent.  No soft tissue abnormality was demonstrated.  The 
impression was normal lumbar spine.

A March 1999 VA orthopedic examination report indicates the 
veteran reported being unemployed since June 1998, due to his 
right knee and low back disabilities.  He also reported low 
back pain began after walking about two blocks, but that he 
walked about eight blocks per day.  He reported taking about 
six Tylenol per day for his back and knee pain.  He also 
reported taking Motrin and Percocet for pain.  While the 
veteran reported flare-ups of his low back pain, he did not 
report any increase in limited motion with these.  Upon 
physical examination the veteran was noted to be six feet two 
inches tall, and to weigh 251 pounds.  The examiner indicated 
his abdomen was moderately obese.  The veteran was noted to 
be well nourished, well developed, in no distress, to have 
normal posture and weightbearing, and a normal gait.  Normal 
spinal curvature was found, and no expression of pain was 
elicited with punch over the vertebrae.  No paravertebral 
muscle spasm or tenderness was found.  Ranges of motion were 
found to be forward flexion of 60 degrees, full 
hyperextension, full lateral flexion, and full rotational 
movement.  While the veteran reported a history of low back 
pain and pain in the posterior left thigh, he did not 
actually express pain during the maneuvers, and actually 
reported the maneuvers made the low back pain feel somewhat 
better.  He did not report any expression of pain with full 
hyperextension, full lateral flexion, or full rotational 
movement.  The diagnosis was chronic lumbosacral strain, 
symptomatic.  Functional loss was secondary only to pain, and 
was moderate.  No evidence of weakness, symptoms of excess 
fatigability, or changes of incoordination.  Flare-ups of 
increased low back pain occur once or twice a week, with 
functional loss moderately severe due to pain, but no history 
of any change in motion of the lumbosacral spine.

Disabilities of the spine are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5285-5295.  The 
Board notes the RO has rated the veteran's low back 
disability as 20 percent disabling under DC 5010-5003, 5295, 
indicating limitation of motion caused by degenerative 
arthritis.  The Board will not disturb that determination.  
The Board notes, however, that the results of the March 1999 
VA examination and X-rays does not reveal symptomatology 
sufficient to grant an increased rating under any applicable 
low back diagnostic code.

Specifically, DC 5285, which rates residuals of fractured 
vertebrae, is not applicable, as no vertebral fracture has 
been service connected.  Ankylosis of the lumbar has not been 
diagnosed, so DC 5289, which rates that disability, is not 
applicable.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
The March 1999 VA examination revealed a limitation of 
forward flexion, but full hyperextension, lateral flexion and 
rotational movement.  Under DC 5292, which evaluates 
limitation of motion of the lumbar spine, a severe limitation 
warrants a 40 percent rating, a moderate limitation warrants 
a 20 percent rating, and a slight limitation warrants a 10 
percent rating.  Thus, the veteran's limitation of forward 
flexion, being the only limitation noted, warrants no more 
than a 20 percent rating, as being a moderate limitation.

DC 5293, which rates intervertebral disc syndrome, is not 
applicable, as the current medical evidence does not reveal a 
diagnosis of lumbar intervertebral disc syndrome, or of 
neuropathy or radiculopathy.  Under DC's 5294 and 5295, which 
rate sacroiliac injury and weakness and lumbosacral strain, a 
severe strain, with listing of the whole spine to opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or a narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating; with muscle spasm on extreme forward bending, and a 
loss of lateral spine motion, unilateral, in the standing 
position, warrants a 20 percent evaluation.  With only 
characteristic pain on motion, a 10 percent rating is 
warranted.  The current medical evidence does not reveal the 
symptomatology necessary for a 40 percent rating under this 
code.

DC 5010, which rates arthritis, due to trauma, substantiated 
by X-ray findings, provides that arthritis, due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis, under DC 5003.  Under DC 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
There is no medical evidence of record, however, showing that 
arthritis limits the veteran's ranges of motion to any 
greater degree than that noted during his March 1999 VA 
examination.  Thus, rating the veteran's lumbar spine 
symptomatology under any of the applicable codes would result 
in no more than a 20 percent rating, even considering the 
veteran's arthritis.  In determining a rating for a 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be legal 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  The Board's selection of a diagnostic code may not 
be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with the law," if 
relevant data is examined and a reasonable basis exists for 
its selection.  See Tedeschi v. Brown, 7 Vet. App. 411, 413-
14 (1995); Butts v. Brown, 5 Vet. App. 532, 539 (1993).

The Board notes that the veteran's lumbar limitation of 
motion, as revealed by the March 1999 VA examination report, 
includes limitation caused by pain.  The United States Court 
of Appeals for Veterans Claims (Court) has held that, in 
rating musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Additional 
impairment during exacerbations, or flare-ups, however, of 
his condition has not been demonstrated.  As noted above, the 
VA examiner found that functional loss was secondary only to 
pain, and was moderate, and included within the ranges of 
motion noted, that no evidence of weakness, symptoms of 
excess fatigability, or changes of incoordination had been 
found, and that flare-ups of increased low back pain resulted 
in no change in motion of the lumbosacral spine.  Hence, 
there is no medical evidence to show that any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating under any of the above codes.  There is, therefore, no 
basis for the assignment of a schedular rating in excess of 
20 percent for the veteran's lumbar disorder.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, supra.

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's chronic lumbosacral strain 
with degenerative joint disease.

II.  Right knee postoperative residuals, with degenerative 
joint disease

An August 1998 VA treatment report indicates the veteran 
twisted his knee and complained of severe pain.

An August 1998 VA X-ray report, taken in conjunction with the 
veteran's report of twisting his knee, indicates that marked 
distention of the suprapatellar bursa and apparent swelling 
around the knee were seen.  The bones of the knee were noted 
to appear intact and unremarkable.  No fractures and no fluid 
levels were demonstrated.  The impression was large knee 
effusion, worrisome for internal derangement.  No acute or 
chronic bony abnormality demonstrated.

During the veteran's March 1999 VA orthopedic examination the 
examiner indicated the veteran did have known chronic 
instability of the right knee joint, although it had been 
relatively mild.  The veteran reported only occasional giving 
away of the right knee.  He also reported constant aching 
pain in the joint, and then intermittent swelling, the latter 
particularly with any increased weight bearing, and increased 
symptoms with weather changes.  He reported being unable to 
squat or kneel, and being unable to stand for any length of 
time.  He also reported only occasional significant increases 
in pain and swelling, these occasions being relatively rare.  
Upon physical examination slight generalized effusion was 
found, but ranges of motion were found to be full, both 
actively and passively.  Only minimal subpatellar crepitus 
was palpable, although tenderness was found to patellar 
compression.  No synovial thickening was found.  On stability 
testing a slight laxity of the anterior cruciate ligament, as 
well as the medial collateral ligament, was found, but the 
veteran was noted to be able to stand and bear his full 
weight on his right leg.  He could heel and toe walk, and 
would only partially squat, due to pain.  The diagnosis was 
postoperative internal derangement, right knee, symptomatic, 
with chronic instability.  Functional loss secondary to pain 
was moderate, and functional loss secondary to weakness 
(instability) was mild.  While the veteran described flare-
ups of increased swelling and pain, of varying frequency and 
duration, and which were associated with some increased 
functional loss secondary to weightbearing, the examiner 
indicated the veteran did not have a history of associated 
limitation of motion.

Disabilities of the knee are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5276-5263.  In 
September 1995 the RO increased the rating, under DC 5257, 
which rates subluxation or lateral instability, for the 
veteran's right knee disability to 20 percent disabling, 
effective from June 23, 1995.  Inasmuch as the grant of a 20 
percent rating is not the maximum benefit for a knee 
disability under the rating schedule, and as the veteran has 
not expressly indicated that he wishes to limit his appeal to 
that particular rating, the claim for an increased rating for 
that disability remains in controversy, and hence, is a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Board will 
not disturb the 20 percent rating.

In September 1999 the RO separately rated the veteran's right 
knee disability under DC 5010, which rates degenerative 
arthritis due to trauma, as 10 percent disabling from August 
27, 1996, and under DC 5257, which rates subluxation or 
lateral instability, as 10 percent disabling from August 27, 
1996.  The Court has held, in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion 
of a major joint ... caused by degenerative arthritis, where 
the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  See also 
38 C.F.R. § 4.59.  Further, as stated by VA's Office of the 
General Counsel in a 1997 Precedent Opinion, a claimant who 
has both arthritis and instability of a knee may be rated 
separately under DC's 5003 and 5257.  As the plain terms of 
those codes suggest that they apply to different disabilities 
or at least to different manifestations of the same 
disability, "... the evaluation of knee dysfunction under 
both codes would not amount to pyramiding under section 
4.14."  VAOPGCPREC 23-97; 62 Fed.Reg. 63604 (1997).

DC 5010 rates arthritis, due to trauma, substantiated by X-
ray findings, is to be rated as degenerative arthritis, under 
DC 5003.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The March 1999 VA examination 
report indicates that both active and passive ranges of 
motion were found to be full, or normal.  Thus, a 10 percent 
rating, and no more, is warranted under this code for the 
veteran's postoperative right knee with degenerative joint 
disease disability.

Under DC 5257, slight subluxation or lateral instability is 
rated 10 percent, whereas moderate and severe subluxation or 
lateral instability are rated 20 and 30 percent, 
respectively.  The March 1999 VA examination report reveals 
slight laxity of the anterior cruciate ligament as well as 
the medial collateral ligament.  The Board finds the overall 
degree of impairment, within the meaning of Code 5257, to be 
no more than slight.  Thus, a 10 percent rating under this 
code, and no more, is warranted.

There is no medical evidence of frequent locking of the knee 
(DC 5258).

In summary, the veteran's service-connected right knee 
disability is productive of degenerative joint disease and 
subluxation or lateral instability, but not recurrent 
locking, flexion limited to 60 degrees or less, or extension 
limited to 5 degrees or more.  The Court has held that, in 
rating musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Additional 
impairment during exacerbations, or flare-ups, of his 
condition has not been demonstrated.  There is no medical 
evidence to show that any other symptom, including weakness 
or incoordination, results in additional functional 
impairment to a degree that would support a higher rating.  
While the March 1999 VA examination report indicates that 
functional loss secondary to pain was moderate, and that 
functional loss secondary to weakness (instability) was mild, 
these symptoms are included within the separate 10 percent 
ratings under DC's 5010-5003 and 5257.  The examiner 
indicated that flare-ups did not include any increased 
limitation of motion.  There is, therefore, no basis for the 
assignment of a schedular rating in excess of 10 percent for 
either of the veteran's separately rated right knee 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, 4.71a, DC's 5010-5003, 5257; DeLuca, supra.

Accordingly, the preponderance of the evidence is against 
increased ratings for the veteran's postoperative right knee 
with degenerative joint disease disability, or his 
postoperative right knee with laxity disability.

III. Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).


ORDER

An increased rating for chronic lumbosacral strain with 
degenerative joint disease, currently rated as 20 percent 
disabling, is denied.

An increased rating for postoperative right knee with 
degenerative joint disease, currently rated as 10 percent 
disabling, is denied.

An increased rating for postoperative right knee with laxity, 
currently rated as 10 percent disabling, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

